Order entered September 30, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00833-CR

                             KOBEY WAYNE KELLY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-16775-V

                                            ORDER
       The Court REINSTATES the appeal.

       On September 3, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On September 29, 2015, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the September 3, 2015 order

requiring findings. We ORDER the reporter’s record filed as of the date of this order.

       The copies of State’s Exhibit nos. 1 and 2 contained in the exhibit volume are so dark that

it is impossible to determine what they represent. Accordingly, we ORDER Peri Wood, official

court reporter of the 292nd Judicial District Court, to file, within TEN DAYS of the date of this

order, a supplemental record containing clear copies of State’s Exhibit nos. 1 and 2.

       Appellant’s brief is due within forty days of the date of this order.
       We DIRECT the Clerk to send copies of this order to Peri Wood, official court reporter,

292nd Judicial District Court, and to counsel for all parties.



                                                      /s/        ADA BROWN
                                                                 JUSTICE